DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nooner et al. (US 2016/0329132).
Regarding claim 1, Nooner et al. disclose a device for protecting a connector (E1) of a power cord (see Fig. 9), the device comprising: 
a body (100) defining an enclosure dimensioned to house the connector, 
wherein the enclosure includes a sleeve (115, 125) for receiving a portion (E2) of the power cord.
[AltContent: textbox (E3)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E2)][AltContent: textbox (E1)][AltContent: arrow]
    PNG
    media_image1.png
    625
    961
    media_image1.png
    Greyscale


Regarding claim 2, Nooner et al. disclose said portion interfaces with the connector. 10 

Regarding claim 4, Nooner et al. disclose a built-up portion (E3) integrated with the connector, wherein the enclosure houses the built-up portion.

Regarding claim 5, Nooner et al. disclose the sleeve defines a portion of the enclosure having a cross sectional area (at 132) one third or less than that of a cross section of a remaining portion of the enclosure.

Regarding claim 6, Nooner et al. disclose the body having a first portion (110) and a second portion (120); 
a pivotable point (140) interconnecting the first and second portions in such a way that the first and second portions move relative to each other between a closed condition and an open condition providing access to the enclosure. 

Claim 1, 11-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Meyer (US 2020/0358220).
Regarding claim 1, Meyer disclose a device (30) for protecting a connector (12) of a power cord (10), the device comprising: 
a body (30) defining an enclosure dimensioned to house the connector, 
wherein the enclosure includes a sleeve (38) for receiving a portion (E6) of the power cord.
[AltContent: textbox (E6)][AltContent: arrow]
    PNG
    media_image2.png
    681
    443
    media_image2.png
    Greyscale


Regarding claim 11, Meyer disclose the body having elastic properties so as to slide over the connector, wherein the sleeve is a tapered hood tapering downward from the body to said portion of the power cord wherein said portion interfaces with the connector.

Regarding claim 12, Meyer disclose a built-up portion (15) integrated with the connector, wherein the enclosure houses the built-up portion. 

Regarding claim 13, Meyer disclose said portion interfaces with the connector.

Regarding claim 14, Meyer disclose the sleeve defines a portion of the enclosure having a cross sectional area one third or less than that of a cross section of a remaining portion of the enclosure (see Figs. 2-4). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nooner et al. (US 2016/0329132) in view of Blackwell (US 7,914,306).
Nooner et al. substantially disclosed the claimed invention except the filament.
Blackwell teach a filament (E4) from a body (30) to a cord ring (E5).

[AltContent: textbox (E4)][AltContent: textbox (E5)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    279
    702
    media_image3.png
    Greyscale


	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the filament and the cord ring into Nooner’s body, as taught by Blackwell for attaching and retaining the body to the cord.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2832